Case 1:19-mj-00118-UA Document 119 Filed 09/11/20 Page 1of1

DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS

United States District Court
Southern District of New York

19-MJ-00118
2018R00803

9/8/2020

Mag. Dkt. No. Date
USAO No,

The Government respectfully requests the Court to dismiss without prejudice the

Y Complaint Removal Proceedings in

LUIS GARCIA

United States v.

1/4/2019

The Complaint/Rule 40 Affidavit was filed on

¥ U.S. Marshals please withdraw warrant

Digitally signed by JUSTIN RODRIGUEZ
J USTIN ROD RIG U EZ Date: 2020.09.08 13:31:52 -04'00"

ASSISTANT UNITED STATES ATTORNEY
(handwritten or digital signature)

Katharine H. Parker

(print name if signature handwritten)

SO ORDERED:

09/11/2020

DATE:

 

UNITED STATES MAGISTRATE JUDGE

 

Distribution: Court; U.S. Marshals; Pretrial Services; AUSA 2020.07.13

 
